DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable. 

Regarding claim 1, Jeon et al (US10950315) discloses a system comprising: a memory device(FIG 2 & 7; 818) ; and a processing device, operatively coupled to the memory device(816 coupled to 818), to: receive a request to perform a write operation to write first data at the memory device ( FIG 2 & 7; command 824 coupled to 816 and 816 performing a write operation e.g., Step 310); perform a preread operation( FIG 2; col 8, lines 31-57 discloses plurality of different pre-read threshold voltages).
Shen et al (US20200050383 FIG 1 & 6; discloses S640 and S650 determine read voltage level and storing the data based on the new read voltage level). 
Adachi et al (US20150234749 FIG 3; [0056] discloses writing data held in 320 with the pre-read data held in 330).
Xie et al(US20210011769 FIG 4; Step 440 discloses performing a write operation using pre-read voltage based on the data pattern). 
Goda et al (US20150378815 FIG 4; Abstract discloses programming pulses for lower page and pre-reading data for the lower page).  
Bazarsky et al (US20200118620 FIG 6; S636 discloses current read and final read threshold).

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination perform a preread operation to read second data at the memory device using a first preread threshold voltage that is different than any of  a plurality of read threshold voltages; and perform a write operation that writes a subset of the first data at the memory device based on the preread operation.. Claims 2-7 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 8, none of the prior art teaches, suggests or renders obvious, either alone in combination performing a preread operation to read second data at the memory device using a first preread threshold voltage that is different than any of a plurality of read threshold voltages; and performing a write operation that writes a subset of the first data at the memory device based on the preread operation. Claims 9-14 are allowed because of their dependency to the allowed base claim 8.
However, with respect to claim 15, none of the prior art teaches, suggests or renders obvious, either alone in combination perform a preread operation to read second data at the memory device using a first preread threshold voltage that is different than any of a plurality of read threshold voltages; and perform a write operation that writes a subset of the first data at the memory device based on the preread operation. Claims 16-20 are allowed because of their dependency to the allowed base claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/               Primary Examiner, Art Unit 2827